750 N.W.2d 217 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lee Michael STERHAN, Defendant-Appellant.
Docket No. 136079. COA No. 282492.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the application for leave to appeal the January 29, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*218 MARILYN J. KELLY, J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).